—Casey, J.
Plaintiff’s motion sought to compel defendant’s compliance with the terms of the judgment of divorce, which incorporated but did not merge the parties’ separation agreement, with regard to a variety of matters, including child support and disposition of the marital home. In support of her motion, plaintiff submitted evidentiary proof, including her own añidavit and documentary evidence, which demonstrates her entitlement to the requested relief. In opposition, defendant submitted the affidavit of his attorney and some documentary evidence, which was insufficient to raise any question of fact regarding defendant’s obligations or his lack of compliance therewith. We conclude, therefore, that no hearing was required on plaintiff’s enforcement application pursuant to Domestic Relations Law § 244 (see, Felton v Felton, 175 AD2d 794, 795).
We reach the same conclusion with regard to plaintiff’s *820request for an adjudication of contempt (see, Bowie v Bowie, 182 AD2d 1049, 1050). To the extent that defendant’s appeal is based upon his claim that the separation agreement requires an increase in child support based upon an increase in his income only if he deems it appropriate, the only reasonable interpretation of the agreement is that defendant’s support obligation must be based on his current income, including any increase. We find no merit in defendant’s arguments, but we do not view the appeal as frivolous and, therefore, we deny plaintiff’s request for sanctions on the appeal.
Mercure, J. P., White, Peters and Spain, JJ., concur. Ordered that the orders are affirmed, with costs.